367 F.2d 585
Babe WELCH, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 23420.
United States Court of Appeals Fifth Circuit.
Oct. 31, 1966.

Appeal from the United States District Court for the Eastern District of Texas; Joe W. Sheehy, Judge.
Wm. Brode Mobley, Jr., Corpus Christi, Tex., for appellant.
Lonny F. Zwiener, Asst. Atty. Gen., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before HUTCHESON and JONES, Circuit Judges, and SPEARS, District judge.
PER CURIAM:


1
The Judgment of the District Court is affirmed.  The motion by appellant for reimbursement of court costs is denied.